Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as August 29, 2017, the date of the earliest priority application (JAPAN 2017-164625).
The claims originally filed February 24, 2020 by preliminary amendment are entered, currently outstanding, and subject to examination.
This action is in response to the information disclosure statement/IDS filing of January 22, 2021.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1-20
n/a
Cancelled:
21-26
n/a
Withdrawn:
none
n/a

none
n/a

Claims 1-20 are currently pending.
Claims 21-26 have been cancelled.
No claims have been withdrawn.
Claims 1-20 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Claim Rejections - 35 USC § 112(b/¶ 2)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 9, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant has used the phrase “the optical fiber housing” when there are “first” and 
For purposes of examination, the examiner considers "the optical fiber housing" to refer to any optical fiber housing.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0103286 of Matsui (Matsui).
WITH RESPECT TO CLAIM 1, Matsui discloses a pluggable optical module (optical transceiver 1, ¶ 24, Figs. 1-17B) comprising:
a first optical fiber housing unit (bobbin 61a/¶ 28 in conjunction with daughter 
a second optical fiber housing unit (Fig. 14, rear wall 14e/¶ 39 with cuts 14f/g, and rear cover 13/¶ 55) configured to be capable of housing a second optical fiber (the fibers 20a/30b curving over rear cover 13) connected to a second optical component (¶ 26, wavelength tunable optical source 20, polarization maintaining splitter (PMS) 30); and
a housing (housing 10, ¶ 24) comprising a housing structure capable of housing the first optical fiber housing unit and the second optical fiber housing unit,
wherein the pluggable optical module is configured to be capable of being inserted into and removed from an optical communication apparatus and the housing constitutes an outer shape of the pluggable optical module (¶ 25, "Thus, the optical transceiver 1 may be plugged with or released from the host system.").
WITH RESPECT TO CLAIM 2, Matsui as set forth above discloses the pluggable optical module according to Claim 1, including one wherein
one or both of the first optical fiber housing unit and the second optical fiber housing unit are an optical fiber housing unit configured to house an extra length of a housed optical fiber.
Per the Figs., extra fiber is housed in the housing units.
WITH RESPECT TO CLAIM 3, Matsui as set forth above discloses the pluggable 
one or both of the first optical fiber housing unit and the second optical fiber housing unit contact with the housing and the contacted part is fixed to the housing.
Rear cover 13 is seen in contact with frame 14 which is part of the housing 10.
WITH RESPECT TO CLAIM 4, Matsui as set forth above discloses the pluggable optical module according to Claim 1, including one wherein
the optical fiber housing unit is configured in such a manner that the housed optical fiber is housed by being bent along a predetermined path.
Per the figures, seen as true for EDF 61 and the fibers curving over rear cover 13 (Figs. 7 and 8, PMFs 20a, 30b).
WITH RESPECT TO CLAIM 5, Matsui as set forth above discloses the pluggable optical module according to Claim 4, including one wherein
the optical fiber housing unit is configured in such a manner that the housed optical fiber is housed by circling once or more along the predetermined path.
True for the bobbin 61a and the EDF 61.
WITH RESPECT TO CLAIM 6, Matsui as set forth above discloses the pluggable optical module according to Claim 2, including one wherein
the optical fiber housing unit comprises a splice housing that houses a splice provided to the housed optical fiber.
Connector/first PMC 70a/¶ 27 is seen as coupled to EDF 61.
WITH RESPECT TO CLAIM 7, Matsui as set forth above discloses the pluggable 
the optical fiber housing unit is configured in such a manner that the housed optical fiber is housed by circling once or more along the predetermined path (EDF 61 is seen to so circle), and
the splice housing (connector 70a) is disposed to overlap with the housed optical fiber in an axis direction of the circling (connector 70a is seen as below/overlapped by the bobbin 61a in comparing Figs. 2 and 3).
WITH RESPECT TO CLAIM 8, Matsui as set forth above discloses the pluggable optical module according to Claim 6, including one wherein
the splice housing is configured to extend in a direction parallel to a plane normal to the axis direction of the circling of the housed optical fiber.
The bobbin 61a is seen to extend laterally.
WITH RESPECT TO CLAIM 9, Matsui as set forth above discloses the pluggable optical module according to Claim 2, including one wherein
the optical fiber housed in the optical fiber housing unit is an optical fiber constituting an EDFA.
Bobbin 61a houses EDF 61.
WITH RESPECT TO CLAIM 10, Matsui as set forth above discloses the pluggable optical module according to Claim 1, including one further comprising
a guiding jig guiding the optical fiber laid in the housing.
Rear wall 14e with its cuts 14f/g is seen as a guiding jig guiding its fiber.
WITH RESPECT TO CLAIM 11, Matsui as set forth above discloses the pluggable optical module according to Claim 10, including one wherein

The rear wall 14e is seen as fixed to the second optical fiber housing unit.
WITH RESPECT TO CLAIM 12, Matsui as set forth above discloses the pluggable optical module according to Claim 1, including one wherein
the guiding jig is configured as a member physically separated from the housing, the guiding jig capable of being fixed to the housing, or integrally configured with the housing as a part of the housing.
The rear wall 14e is seen as fixed to the second optical fiber housing unit.
WITH RESPECT TO CLAIM 13, Matsui as set forth above discloses the pluggable optical module according to Claim 1, including one wherein
the first optical fiber housing and the second optical fiber housing unit are disposed in such a manner that planes thereof on which the optical fibers are housed do not face optical components disposed in the housing.
As the housings generally face upward, no facing of optical components disposed in the housing is seen.
WITH RESPECT TO CLAIM 14, Matsui as set forth above discloses an optical communication system comprising:
a pluggable optical module (optical transceiver 1, ¶ 24, Figs. 1-17B) configured to allow an optical fiber to be inserted thereinto or removed therefrom and configured to be capable of transmitting and receiving an optical signal through the optical fiber (per the figures and the assembly/disassembly 
an optical communication apparatus configured to allow the pluggable optical module to be inserted thereinto or removed therefrom (¶ 25, "Thus, the optical transceiver 1 may be plugged with or released from the host system."),
wherein the pluggable optical module comprises:
a first optical fiber housing unit (bobbin 61a/¶ 28 in conjunction with daughter board 22/¶ 38, fiber tray 67/¶ 33, and connector/first PMC 70a/¶ 27) configured to be capable of housing a first optical fiber (Erbium Doped Fiber (EDF) 61, ¶ 28) connected to a first optical component (Fig. 4B, EDF 61 connected to pump laser 63);
a second optical fiber housing unit (Fig. 14, rear wall 14e/¶ 39 with cuts 14f/g, and rear cover 13/¶ 55) configured to be capable of housing a second optical fiber (the fibers 20a/30b curving over rear cover 13) connected to a second optical component (¶ 26, wavelength tunable optical source 20, polarization maintaining splitter (PMS) 30); and
a housing (housing 10, ¶ 24) comprising a housing structure capable of housing the first optical fiber housing unit and the second optical fiber housing unit,
wherein the housing constitutes an outer shape of the pluggable optical module (per the figures, particularly Fig. 1).
WITH RESPECT TO CLAIM 15, Matsui as set forth above discloses the optical communication system according to Claim 14, including one wherein

Per the Figs., extra fiber is housed in the housing units.
WITH RESPECT TO CLAIM 16, Matsui as set forth above discloses the optical communication system according to Claim 15, including one wherein
one or both of the first optical fiber housing unit and the second optical fiber housing unit contact with the housing and the contacted part is fixed to the housing.
Rear cover 13 is seen in contact with frame 14 which is part of the housing 10.
WITH RESPECT TO CLAIM 17, Matsui as set forth above discloses the optical communication system according to Claim 15, including one wherein
the optical fiber housing unit is configured in such a manner that the housed optical fiber is housed by being bent along a predetermined path.
Per the figures, seen as true for EDF 61 and the fibers curving over rear cover 13 (Figs. 7 and 8, PMFs 20a, 30b).
WITH RESPECT TO CLAIM 18, Matsui as set forth above discloses the optical communication system according to Claim 17, including one wherein
the optical fiber housing unit is configured in such a manner that the housed optical fiber is housed by circling once or more along the predetermined path.
True for the bobbin 61a and the EDF 61.
WITH RESPECT TO CLAIM 19, Matsui as set forth above discloses the optical 
the optical fiber housing unit comprises a splice housing that houses a splice provided to the housed optical fiber.
Connector/first PMC 70a/¶ 27 is seen as coupled to EDF 61.
WITH RESPECT TO CLAIM 20, Matsui as set forth above discloses the optical communication system according to Claim 19, including one wherein
the optical fiber housing unit is configured in such a manner that the housed optical fiber is housed by circling once or more along the predetermined path (EDF 61 is seen to so circle), and
the splice housing (connector 70a) is disposed to overlap with the housed optical fiber in an axis direction of the circling (connector 70a is seen as below/overlapped by the bobbin 61a in comparing Figs. 2 and 3).

Conclusion
Applicant’s publication is not yet published and so is not cited.
The projected publication date is June 3, 2021.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to optical modules with optical fibers and related structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 23, 2021